        Case 5:18-cv-00312-DAE Document 22-1 Filed 02/15/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

JOANNA CASTRO,                                  §
PLAINTIFF                                       §
                                                §
       V.                                       §             CIVIL NO. 5:18-CV-00312-DAE
                                                §
ALBERT SALINAS,                                 §
DEFENDANT                                       §


  ORDER ON DEFENDANTS’ MOTION TO DISMISS UNDER RULE 12(b)(1) and (6)

       On this day the Court considered Defendants City of Olmos Park’s                and Rene

Valenciano’s (“Defendants”) Motion To Dismiss Plaintiff’s Second Amended Complaint for

lack of subject matter jurisdiction and failure to state a claim upon which relief can be granted,

pursuant to FRCP 12(b)(1) and (6). The Court, having considered the pleadings, finds that

Defendants’ Motion should be granted.

       IT IS THEREFORE ORDERED that Defendants City of Olmos Park’s and Rene

Valenciano’s Motion To Dismiss Plaintiff’s Second Amended Complaint under Rule 12(b)(1)

and (6) is hereby GRANTED. Plaintiff’s claims are dismissed as to these Defendants with

prejudice.

       SIGNED this _____day of _______________, 2019.



                                                    _________________________________
                                                    U.S. DISTRICT JUDGE
